             Case 1:19-cv-11161 Document 3 Filed 12/05/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

KAREN MCDOUGAL,

               Plaintiff;
                                                           Case No.
v.

FOX NEWS NETWORK, LLC,

              Defendant.


DEFENDANT FOX NEWS NETWORK, LLC's RULE 7.1 DISCLOSURE STATEMENT

Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Fox News Network, LLC states:

       1. Fox News Network, LLC is directly, wholly-owned by Fox Television Stations,

          LLC, which is directly, wholly-owned by Fox Television Holdings, LLC, which is

          directly, wholly-owned by Foxcorp Holdings LLC, which is directly, wholly-owned

          by Fox Corporation, which is the ultimate parent and is publicly held. All of the

          aforementioned entities except Fox Corporation are privately held.

       2. No publicly held corporation other than Fox Corporation owns ten percent or more

          of Fox News Network, LLC.
                                            FOX NEWS NETWORK, LLC

                                            By Counsel:

                                            /s/ Shawn Patrick Regan
                                            Shawn Patrick Regan
                                            HUNTON ANDREWS KURTH LLP
                                            200 Park Avenue, 52' Floor
                                            New York, NY 10166
                                            Tel: 212-309-1046
                                            Email: sregan@HuntonAK.com

                                            Elbert Lin (pro hac vice forthcoming)
                                            HUNTON ANDREWS KURTH LLP
                                            2200 Pennsylvania Avenue, NW Suite 900
Case 1:19-cv-11161 Document 3 Filed 12/05/19 Page 2 of 3



                        Washington, DC 20037-1701
                        Tel: 202-955-1548
                        Email: elin@HuntonAK.com

                        David Parker (pro hac vice forthcoming)
                        HUNTON ANDREWS KURTH LLP
                        951 E. Byrd Street
                        Richmond, VA 23219
                        Tel: 804-788-8718
                        Email: dparker@HuntonAK.com




                          2
              Case 1:19-cv-11161 Document 3 Filed 12/05/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of December 2019, I caused to be served email and U.S.

Mail the foregoing on the individuals listed below:

Eric R. Bernstein, P.C.
260 Madison Avenue, 18th Floor
New York, NY 10016
Email: ebernstein@nylegaljustice.com

Counsel for Plaintiff Karen McDougal




                                                      Sha n Patrick Rega




                                                3
